Citation Nr: 0903275	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-04 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than August 26, 2004 
for the assignment of a total disability rating for 
compensation purposes based on individual unemployability due 
to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Bay Pines, Florida in which entitlement to TDIU was 
granted, effective August 26, 2004.  The veteran appealed the 
effective date assigned.

This claim was remanded, with claims for increased staged 
evaluations for the service-connected lower spine disability, 
in November 2005, for the issuance of a statement of the 
case.  The RO issued a statement of the case in November 
2005, in which it identified the issues as entitlement to 1) 
a compensable evaluation for low back strain prior to 
September 26, 2003, 2) an evaluation in excess of 10 percent 
for the low back strain between September 26, 2003 and August 
25, 2004, 3) an evaluation in excess of 20 percent for the 
low back strain beginning August 26, 2004, and 4) entitlement 
to an effective date earlier than August 26, 2004 for the 
grant of entitlement to TDIU.  In January 2006, the veteran 
submitted a timely substantive appeal indicating that she 
wished to appeal only the issue of entitlement to an 
effective date earlier than August 26, 2004 for the grant of 
entitlement to TDIU.  

Hence, the only issue on appeal is that which is reflected on 
the first page of this decision.

The medical evidence shows that the veteran was admitted to a 
day treatment program from March 21 to April 27, 2000 for her 
psychiatric disorder.  Service connection was subsequently 
granted for a major depression, evaluated at 70 percent, 
effective in January 2000.  A claim for a temporary total 
disability evaluation under 38 C.F.R. § 4.29 is referred to 
the RO for adjudication.


FINDINGS OF FACT

1.  In July 2000, the veteran filed VA Form 21-8940, 
"Veteran's Application for Increased Compensation Based on 
Unemployability," received by the RO on July 14, 2000.  This 
is the earliest document in the claims folder that may be 
accepted as a claim for TDIU.

2.  A March 2000 statement from the veteran's treating VA 
psychologist reflects that the veteran was enrolled in a day 
treatment program from March through April 2000.  There is no 
evidence that she did not return to work after April 2000. 

3.  In July 2000, a statement from the veteran's treating VA 
psychiatrist recommended that she be limited to working five 
hours per day based on her symptoms of anxiety; and the 
veteran reported in VA examination that she working part-time 
at USPS following a hysterectomy for uterine prolapse.

4.  In an October 2000 rating decision, the RO granted 
service connection for major depression, evaluating the 
disability as 70 percent disabling, effective in January 
2000.

5.  Medical documentation from USPS shows that the veteran 
requested limited duty in December 2000 due to medical 
restrictions on her ability to work, but that the request was 
denied because limited work was not available.  Additional 
medical records from USPS reflect that the veteran required 
treatment and time off work due to her back condition and her 
uterine condition.

6.  In December 2000, the veteran filed for vocational 
rehabilitation citing difficulties with back pain and 
depression, requiring a restricted work schedule which her 
employer had denied.

7.  A February 2001 letter from the Office of Personnel 
Management (OPM) notified the veteran that her application 
for disability retirement had been approved.

8.  In May 2001, the veteran filed a second claim for TDIU, 
indicating that the date she had become too disabled to work 
was in November 2000 and that she had worked 25 hours per 
week and had been on sick leave for half the year ending in 
November 2000.

9.  A February 2005 rating decision restored the veteran's 60 
percent evaluation for status post thyroidectomy, effective 
in January 2000 and granted service connection for uterus 
prolapse with complete hysterectomy (with special monthly 
compensation for loss of use of a creative organ), evaluated 
as 30 percent disabling, effective in March 2000.  Low back 
strain was evaluated as noncompensable, effective in October 
1992; as 10 percent disabling, effective in September 2003; 
and as 20 percent disabling, effective in August 2004.  
Residuals of surgical scars of the neck were evaluated as 10 
percent disabling, effective in January 1999.  Her total 
disability compensation was 90 percent, effective in January 
2000; and 100 percent, effective in August 2004.


CONCLUSION OF LAW

The criteria for an effective date of July 14, 2000, and no 
earlier, for the grant of TDIU are met.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The present case involves a "downstream" issue, as the 
initial claim for TDIU was granted in February 2005 rating 
decision appealed, and the current appeal arises from the 
veteran's disagreement with the effective date originally 
assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, as the 
veteran's claim for an earlier effective date was appealed 
directly from the initial entitlement to TIDU assigned, no 
further action under section 5103(a) is required. Goodwin v. 
Peake, 22 Vet. App. 128 (2008); See also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

II.  Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400. 

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim. See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date for the grant of increase in disability 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of the receipt of the claim.  38 C.F.R. § 
3.400(o)(2).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r).  A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 
Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992).  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a veteran or his representative, may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought. 

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the 
date it was sent to the veteran, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. §§ 3.151 or 3.152, an informal request for increase or 
reopening will be accepted as a claim. 38 C.F.R. § 3.155.

A report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. 
App. 33, 35-6 (1993).  Where a VA examination or VA hospital 
report is accepted as an informal claim for increase, the 
effective date will be the date of examination or admission.  
Where private medical evidence is accepted as an informal 
claim for increase, the effective date will be the date the 
medical evidence was received.  See 38 C.F.R. § 3.157(b)(1) 
and (2).

In July 2000, the veteran filed VA Form 21-8940, a claim for 
TDIU.  It was received by the RO on July 14, 2000.  Prior to 
this, the RO received notification from the veteran's 
treating psychologist that she was enrolled in a day 
treatment program from March to April 2000.  While this could 
reflect that she was unable to work during this time, TIDU 
had not been previously denied; hence the doctor's statement 
cannot be accepted as an informal claim.  See Crawford, 
supra.  A March 2000 claim from the veteran requests only 
service connection for identified conditions.   Hence, the 
earliest document that can be accepted as a claim for TDIU is 
the formal claim received by the RO on July 14, 2000.

The analysis now turns to when the evidence factually 
demonstrates that the veteran was unemployable and to what 
conditions the unemployability is attributed.  

The records show that the veteran continued to work, as an 
employee for the USPS until February 2001, when she was 
granted disability retirement.  However, the letter indicates 
that the veteran was still employed and would have to be 
terminated before she could receive disability retirement 
payments.  The precise date of her termination is not known, 
but the evidence reflects that beginning in July 2000 her 
employment was marked with periods of leave, employment 
restrictions, and part-time work such as to approximate 
unemployability due to her service-connected conditions of 
major depression, status post thyroidectomy, uterus prolapse 
with complete hysterectomy, and low back strain.

Medical treatment records received from USPS, along with VA 
and private treatment records, as well as VA examinations 
conducted throughout the time period under appeal reflect 
that the veteran required treatment for her back condition, 
uterine condition, and psychiatric condition.  

As noted above, March and July 2000 statements from her VA 
physicians indicated that she was in a day time treatment 
program for her psychiatric disability from March to April 
2000, and that it was recommended she not work more than five 
hours a day due to anxiety in July 2000.  Also in July 2000, 
she reported during VA examination that she was working part 
time for the USPS following a hysterectomy for uterine 
prolapse.  USPS records concur, showing time missed due to 
back pain and her uterine condition.  In December 2000, USPS 
records show she was returned to work with limitations on 
lifting over five pounds and bending.  However, limited work 
was refused as no limited work could be found for her.  In 
December 2000, she filed for vocational rehabilitation 
citing, as reasons for doing so, that her chronic back pain 
and severe depression required a restricted work schedule, 
which had been denied by her employer.  In May 2001, she 
filed a second claim for TDIU, indicating that the date she 
had become too disabled to work was in November 2000 and that 
she had worked 25 hours per week and had been on sick leave 
for half the year ending in November 2000.

VA examinations conducted in February 2001 and June 2003 show 
that the examiners then opined she was not employable due to 
her service connected back alone.  However, VA examinations 
conducted in August 2002 and August 2004 found her ability to 
obtain and retain gainful employment to be impacted by her 
service connected mental disability.  Specifically, the 
August 2002 VA examiner opined that the veteran's dysthymia 
significantly impaired her ability to be physically or 
sedentarily employed.  This would seem to remain so even 
though the examiner further explained that he believed 
elements of the veteran's personality was more the basis for 
her unemployability than the service-connected mental 
condition.  This is because he also opined that the 
medications prescribed the service-connected psychiatric 
disability unintentionally aggravated the personality issues.  
The August 2004 opinion was much more straightforward, 
indicating that the veteran's depressive disorder had, quite 
simply, rendered her unemployable.

Given the complexities presented in the medical evidence-
comprised of various disabilities and of unemployability 
attributed in part and in total to differing disabilities 
throughout the period of time under appeal-confusion in 
settling on an effective date is understandable.  However, 
the record establishes that while some of the disabilities 
causing impaired employability were service connected and/or 
rated differently at different periods of time throughout the 
period under appeal, the conditions contributing to her 
unemployability-the lower back disability, depression, 
residuals of thyroidectomy, and uterus prolapse with complete 
hysterectomy-were ultimately service connected with 
effective dates predating the veteran's disability retirement 
from USPS.  

A February 2005 rating decision establishes that a 60 percent 
evaluation for status post thyroidectomy was restored, 
effective in January 2000; a 30 percent evaluation for 
uterine prolapse with complete hysterectomy (and granting 
special monthly compensation for loss of use of a creative 
organ) was assigned effective in March 2000; and a 20 percent 
evaluation for low back strain was assigned, effective in 
August 2004 (with a 10 percent evaluation assigned prior to 
August 2004, and a noncompensable evaluation assigned prior 
to September 2003).  The 70 percent evaluation assigned the 
service connected major depression associated with status 
post thyroidectomy was confirmed and continued, effective in 
January 2000.

The veteran's total combined evaluations were ultimately 
determined to be 90 percent, effective in January 2000, and 
100 percent, effective in August 2004.

Moreover, the evidence shows that some of these conditions 
are interrelated.  For example, service connection for major 
depression was granted as secondary to the service-connected 
status post thyroidectomy, and service connection for uterine 
prolapse and hysterectomy was granted as proximately due to 
the postoperative thyroidectomy as well.

The veteran met the schedular criteria for TDIU at the time 
of her application in July 2000.  The record shows that she 
was employed until some time in February 2001, but that she 
was employed part time from July 2000, and with restrictions 
that her employer could not accommodate from December 2000.  

The regulations allow an award of increase up to a year prior 
to the date of claim, where the medical evidence supports 
such a grant.  See 38 C.F.R. § 3.400(o)(2).  However, the 
medical evidence does not support a finding of 
unemployability due to service-connected disabilities prior 
to the date her application was received on July 14, 2000.  
It is noted that the statement from her VA treating 
psychologist indicates that she was admitted to a day program 
from March to April 2000.  However, while it can reasonably 
be inferred that such a program would have impacted her 
employability, this was for a brief period of time and it is 
not until July and November, respectively, that the evidence 
represents a sustained impact on employability.  In addition, 
as noted in the Introduction, a claim for a temporary total 
disability evaluation under 38 C.F.R. § 4.29 for this time 
period has been refereed out.

In total, the evidence supports an effective date of July 14, 
2000 for the grant of TDIU.


ORDER

An effective date of July 14, 2000, and no earlier, for the 
grant of entitlement to TDIU is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


